DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 3 has been canceled. Claim(s) 1 has been amended. Claims 8-10 are newly added. Claim(s) 1 and 8-10 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections & Rejections
Applicant’s amendment, filed 19 April 2021, with respect to the objection of claim 1, has been fully considered and is persuasive because the claim has amended been amended to recite “loganin” rather than “Loganin”. The objection is hereby withdrawn.

Applicant’s amendment, filed 19 April 2021, with respect to the rejection of claims 1 and 3 on the basis that it contains an improper Markush group of alternatives, has been fully considered and is persuasive. Claim 1 has been amended to delete the following:

    PNG
    media_image1.png
    221
    662
    media_image1.png
    Greyscale


withdrawn.

Applicant’s amendment, filed 19 April 2021, with respect to the rejection of claims 1 and 3 under 35 U.S.C. § 112, first paragraph, for scope of enablement, has been fully considered and is persuasive. Claim 1 has been amended to delete the recitation “preventing”. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn. 

Applicant’s amendment, filed 19 April 2021, with respect to the rejection of claims 1 and 3 under 35 U.S.C. § 103(a) as being unpatentable over Yamabe et al. in view of Xie et al.; the rejection of claims 1 and 3 under 35 U.S.C. § 103(a) as being unpatentable over Kwon et al. in view of Kwee et al. as evidenced by Xie et al., has been fully considered and is persuasive.
Claim 1 has been amended to “treating hot flush caused by a decrease in estrogen secretion”. The prior art of record do not teach or suggest administering a therapeutically effective amount of loganin to treat hot flush caused by a decrease in estrogen secretion. There is no reasonable expectation of success in treating hot flush by only administering loganin. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: While Xie et al. (of record) teach administering a composition comprising loganin for the treatment of hot flashes and sweating, the loganin is one of many compounds in the composition. The amount of loganin was quantified against a standard. However, the reference does not identify which compounds in the composition are active . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Accordingly, claims 1 and 8-10 (renumbered 1-4) are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623